


110 HR 3426 IH: Flexibility for Individual Excellence

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3426
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To modify certain amendments made by the No Child Left
		  Behind Act of 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility for Individual Excellence
			 in Education Act of 2007.
		2.Modification to
			 amendments made by No Child Left Behind Act of 2001
			(a)Modifications to
			 highly qualified teacher standard
				(1)Middle or
			 secondary teachers new to profession may use college
			 minorSubclause (II) of section 9101(23)(B)(ii) of the Elementary
			 and Secondary School Act of 1965 (20 U.S.C. 7801(23)(B)(ii)) is amended by
			 inserting or minor after academic major.
				(2)Extent time
			 teaching is consideredSubclause (V) of section 9101(23)(C)(ii) of
			 such Act (20 U.S.C. 7801(23)(C)(ii)) is amended by striking not be based
			 primarily on and inserting not be based solely
			 on.
				(b)Extension until
			 2011–12 school year for rural schools To meet all highly qualified teacher
			 standards; additional $50 million authorized To help rural schools meet
			 standards
				(1)ExtensionSubsection (a) of section 1119 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) is amended by
			 adding at the end the following new paragraph:
					
						(4)Rural school
				districts
							(A)In
				generalNotwithstanding the
				deadline described in paragraphs (2) and (3), a plan developed by a State
				educational agency or a local educational agency under this subsection shall
				ensure that all teachers who are described in such paragraphs, but are teaching
				in a rural school district, are highly qualified not later than the end of the
				2011–2012 school year.
							(B)DefinitionFor purposes of this paragraph, the term
				rural school district means a local educational agency
				that—
								(i)meets the eligibility criteria described in
				section 6211(b), including by obtaining a waiver under paragraph (2) of such
				section; and
								(ii)employs a percentage of teachers who are
				not highly qualified that is higher than the corresponding percentage for the
				State
				involved.
								.
				(2)Additional
			 fundingSection 6234 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7355c) is
			 amended—
					(A)by striking
			 There are and inserting (a) In General.—There are;
			 and
					(B)by adding at the
			 end the following new subsection:
						
							(b)Additional
				fundingFor the purpose of
				making grants under subpart 2 to be used for teacher recruitment, retention,
				and professional development activities described in section 6222(a) in rural
				school districts (as defined in section 1119(a)(4)), there are authorized to be
				appropriated $50,000,000 for fiscal year 2008 and such sums as may be necessary
				for each of the 4 following fiscal years. Such authorization shall be in
				addition to the authorization in subsection
				(a).
							.
					(c)Highly qualified
			 teacher rules limited to teachers of core subjects
				(1)Title I of the
			 Elementary and Secondary Education Act of 1965 is amended by adding at the end
			 the following new section:
					
						1005.Highly
				qualified teacher concept limited to teachers of core subjectsNotwithstanding any other provision of this
				Act, any reference in this Act to highly qualified teachers shall be deemed to
				refer only to teachers in core
				subjects.
						.
				(2)The table of
			 contents of such Act is amended by inserting after the item relating to section
			 1004 the following new item:
					
						Sec. 1005. Highly qualified teacher
				concept limited to teachers of core subjects..
					
				(d)Students with
			 disabilities assessed at the level of instruction in compliance with their
			 individualized education planClause (ix) of section 1111(b)(3)(C) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(C)) is
			 amended by striking and at the end of subclause (II), by adding
			 and at the end of subclause (III), and by adding at the end the
			 following new subclause:
				
					(IV)at the discretion of the State, the
				assessment of students with disabilities (as defined in section 602(3) of the
				Individuals with Disabilities Education Act) whose instructional level in the
				core academic subjects is below the grade level in which the student is
				enrolled, by using the State assessment determined by the student's
				individualized education program team (as described in section 614(d)(1)(B) of
				such Act) to most closely correspond to the student's instructional
				level;
					.
			(e)Use of growth
			 models and multiple measures in determining adequate yearly progress
				(1)Growth
			 modelsClause (iii) of
			 section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)) is amended by striking for all students
			 and inserting for all students, as demonstrated by measures of students'
			 progress toward proficiency, including longitudinal growth.
				(2)Multiple
			 measuresSubparagraph (A) of
			 section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)) is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 ; and, and by adding at the end the following new clause:
					
						(iv)include multiple measures of student
				academic achievement, such as the proportion of State report card indicators
				met, a performance index score, student drop-out rate, and a measure based on
				individual student achievement gains over time, disaggregated by each of the
				groups of students described in subparagraph
				(C)(v).
						.
				(f)Adequate yearly
			 progress determined by group and subject
				(1)Identification of
			 schools in need of improvement
					(A)Subparagraph (A)
			 of section 1116(b)(1) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)(1)) is amended by striking that fails and
			 inserting if the same group of students described in section
			 1111(b)(2)(C)(v) fails in the same academic subject.
					(B)Subparagraph (C)
			 of such section is amended by striking almost every student in each
			 group specified in section 1111(b)(2)(C)(v) enrolled in such school is meeting
			 or exceeding the State's proficient level of academic achievement and
			 inserting almost every student in each group enrolled in such school for
			 which there is such a failure in an academic subject is meeting or exceeding
			 the State's proficient level of academic achievement in such
			 subject.
					(2)Failure to make
			 adequate yearly progress during first year after
			 identificationSo much of the text of paragraph (5) of section
			 1116(b) of such Act as precedes subparagraph (A) is amended to read as follows:
			 If, by the end of the first full school year after identification under
			 paragraph (1) of a school served under this part, any group of students that
			 met the requirements for such identification in an academic subject fails to
			 make adequate yearly progress in such subject, as set out in the State's plan
			 under section 1111(b)(2), the local educational agency serving such
			 school—.
				(3)Failure to make
			 adequate yearly progress during second year after identificationSo much of the text of subparagraph (C) of
			 section 1116(b)(7) of such Act as precedes clause (i) is amended to read as
			 follows: If, by the end of the second full school year after
			 identification under paragraph (1) of a school served under this part, any
			 group of students that met the requirements for such identification in an
			 academic subject fails to make adequate yearly progress in such subject, as set
			 out in the State's plan under section 1111(b)(2), the local educational agency
			 shall—.
				(4)Failure to make
			 adequate yearly progress during first year after corrective
			 actionSo much of the text of
			 subparagraph (A) of section 1116(b)(8) of such Act as precedes clause (i) is
			 amended to read as follows: If, after 1 full year of corrective action
			 under paragraph (7), any group of students (at the school subject to such
			 corrective action) that met the requirements for identification under paragraph
			 (1) in an academic subject continues to fail to make adequate yearly progress
			 in such subject, then the local educational agency shall—.
				(g)Needs improvement
			 label To be group and subject specificSubparagraph (A) of section 1116(b)(1) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(1)) is
			 amended by adding at the end the following new sentence: Such
			 identification shall apply only to each group and subject with respect to which
			 there is such a failure.
			(h)Parental
			 notification of needs improvement To be group and subject
			 specificParagraph (6) of
			 section 1116(b) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)) is amended by striking of each student enrolled in an
			 elementary school or a secondary school identified for school improvement under
			 paragraph (1) and inserting of each student in each group of
			 students that met the requirements for identification in an academic subject
			 under paragraph (1).
			(i)Transfer option
			 and supplemental services limited to students from failing groups
				(1)Clause (i) of
			 section 1116(b)(1)(E) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)(1)(E)) is amended by inserting in each group described in
			 section 1111(b)(2)(C)(v) that met the requirements for such
			 identification after all students.
				(2)Paragraphs (5)(A),
			 (7)(C)(i), and (8)(A)(i) of section 1116(b) of such Act are each amended by
			 inserting in such group after all
			 students.
				(j)Local educational
			 agencies may choose To offer supplemental educational services, and not public
			 school choice, on initial failure To make adequate yearly progress
				(1)In
			 generalSubparagraph (E) of
			 section 1116(b)(1) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)(1)) is amended to read as follows:
					
						(E)Public school
				choice or supplemental educational servicesIn the case of a school identified for
				school improvement under this paragraph, the local educational agency shall,
				not later than the first day of the school year following such
				identification—
							(i)provide all students in each group
				described in section 1111(b)(2)(C)(v) that met the requirements for such
				identification (and who are enrolled in the school) with the option to transfer
				to another public school served by the local educational agency, which may
				include a public charter school, that has not been identified for school
				improvement under this paragraph, unless such an option is prohibited by State
				law, or
							(ii)make supplemental
				educational services available consistent with subsection (e)(1) to students in
				such group in the academic subject to which such identification relates.
							If more
				than 1 school served by such agency is identified for school improvement under
				this paragraph or more than 1 group of students meets the requirements for such
				identification, such agency shall make the same choice under clause (i) or (ii)
				for all such schools and all such
				groups..
				(2)Conforming
			 amendmentParagraph (5) of section 1116(b) of such Act is amended
			 to read as follows:
					
						(5)Failure to make
				adequate yearly progress after identificationIf, by the end of the first full school
				year after identification under paragraph (1) of a school served under this
				part, any group of students that met the requirements for such identification
				in an academic subject fails to make adequate yearly progress in such subject,
				as set out in the State's plan under section 1111(b)(2), the local educational
				agency serving such school—
							(A)shall continue to provide the transfer
				option under clause (i) of paragraph (1)(E) or to make the supplemental
				educational services available under clause (ii) of such paragraph, whichever
				was chosen by such agency,
							(B)shall provide the transfer option under
				such clause (i) or to make the supplemental educational services available
				under such clause (ii), whichever was not chosen by such agency under such
				paragraph; and
							(C)shall continue to
				provide technical
				assistance.
							.
				
